DETAILED ACTION
This Office Action is in response to Applicants Application filed on October 28, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/6/22 and 7/21/22 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: the status of the cross reference to related applications needs to be updated in paragraph 0001.  
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,670.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the present application are broader in scope and thus encompass the subject matter already in the allowed U.S. Pat. No. 11,223,670.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brazile et al (hereinafter, “Brazile”, U.S. Pub. No. 2012/0096079 in view of Wexler et al (hereinafter, “Wexler”, U.S. Pat. No. 10,956,659).
As per claims 1, 9 and 16, Brazile discloses a computer implemented method at a server, system and non-transitory computer-readable medium comprising:
receiving, from a client device, a call for module data associated with a plurality of webpage modules for presentation in a webpage (paragraph 0020 discloses receiving a client request and the web server determining the information needed to process the request and paragraph 0022 discloses web server retrieving images or graphics or sounds or other media files to include in the response to the client request); 
transmitting, to a first worker server based at least in part on receiving the call, a first instruction to retrieve first module data associated with a first subset of the plurality of webpage modules (paragraph 0022 discloses web server retrieving images or graphics or sounds or other media files to include in the response to the client request); 
receiving, from the first worker server (paragraph 0020 discloses receiving a client request and the web server determining the information needed to process the request); and 
 transmitting, to the client device based at least in part on receiving the first module data, a first response comprising the first module data (paragraph 0022 discloses web server retrieving images or graphics or sounds or other media files to include in the response to the client request).
However, Brazile does not explicitly disclose:
a first instruction to retrieve first module data associated with a first subset of the plurality of webpage modules, and a token identifying the webpage; 
in response to the first instruction, the first module data associated with the first subset of the plurality of webpage modules and the token; and
the token identifying the webpage, the first response instructing the client device to display the first module data associated with the first subset of the plurality of webpage modules in the webpage.
Wexler discloses a system for generating templates from webpages comprising:
a first instruction to retrieve first module data associated with a first subset of the plurality of webpage modules, and a token identifying the webpage (col. 3, lines 29-46 discloses a token that represents HTML instructions for a web page); 
in response to the first instruction, the first module data associated with the first subset of the plurality of webpage modules and the token (col. 3, lines 29-46 discloses a token that represents HTML instructions for a web page); and
the token identifying the webpage, the first response instructing the client device to display the first module data associated with the first subset of the plurality of webpage modules in the webpage (col. 3, lines 29-46 discloses a token that represents HTML instructions for a web page).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brazile by incorporating or implementing a token for representing HTML instructions to generate or produce webpages based on the token representing HTML instructions in a timely and efficient manner.            
As per claims 2, 10 and 17, Brazile discloses the invention substantially as claims discussed above.
However, Brazile does not explicitly disclose:
 retrieving, based at least in part on receiving the call, second module data associated with a second subset of the plurality of webpage modules; and 
 transmitting, to the client device via the first response or a second response, the second module data and the token identifying the webpage, wherein the first response or the second response instructs the client device to display the second module data associated with the second subset of the plurality of webpage modules in the webpage. 
Wexler discloses a system for generating templates from webpages comprising:
retrieving, based at least in part on receiving the call, second module data associated with a second subset of the plurality of webpage modules (col. 3, lines 29-46); and
transmitting, to the client device via the first response or a second response, the second module data and the token identifying the webpage, wherein the first response or the second response instructs the client device to display the second module data associated with the second subset of the plurality of webpage modules in the webpage (col. 7, lines 64-67 and col. 8, lines 1-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brazile by incorporating or implementing a token for representing HTML instructions to generate or produce webpages based on the token representing HTML instructions in a timely and efficient manner.            
As per claims 3, Brazile discloses wherein retrieving the second module data comprises: 
retrieving the second module data during at least a portion of time in which the first worker server retrieves the first module data (paragraph 0022). 
As per claims 4, 11 and 18, Brazile further discloses:
transmitting, to a second worker server based at least in part on receiving the call (paragraph 0022); 
 receiving, from the second worker server and (paragraph 0020); and 
transmitting, to the client device via the first response or a second response (paragraph 0022).
However, Brazile does not explicitly disclose:
a second instruction to obtain second module data associated with a second subset of the plurality of webpage modules, and the token identifying the webpage; 
in response to the first instruction, the first module data associated with the first subset of the plurality of webpage modules and the token; and
the second module data and the token identifying the webpage, wherein the first response, the second response, or both, instructs the client device to display the second module data associated with the second subset of the plurality of webpage modules in the webpage.
Wexler discloses a system for generating templates from webpages comprising:
a second instruction to obtain second module data associated with a second subset of the plurality of webpage modules, and the token identifying the webpage (col. 3, lines 29-46); 
in response to the first instruction, the first module data associated with the first subset of the plurality of webpage modules and the token (col. 3, lines 29-46); and
the second module data and the token identifying the webpage, wherein the first response, the second response, or both, instructs the client device to display the second module data associated with the second subset of the plurality of webpage modules in the webpage (col. 3, lines 29-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brazile by incorporating or implementing a token for representing HTML instructions to generate or produce webpages based on the token representing HTML instructions in a timely and efficient manner.            
As per claims 5, 12 and 19, Brazile discloses the invention substantially as claims discussed above.
However, Brazile does not explicitly disclose:
transmitting, to the client device based at least in part on transmitting the first response, a second response comprising the token identifying the webpage and second module data associated with a second subset of the plurality of webpage modules that differs from the first subset of the plurality of webpage modules.
Wexler discloses a system for generating templates from webpages comprising:
transmitting, to the client device based at least in part on transmitting the first response, a second response comprising the token identifying the webpage and second module data associated with a second subset of the plurality of webpage modules that differs from the first subset of the plurality of webpage modules (col. 7, lines 64-67 and col. 8, lines 1-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brazile by incorporating or implementing a token for representing HTML instructions to generate or produce webpages based on the token representing HTML instructions in a timely and efficient manner.            
As per clams 6, 13 and 20, Brazile discloses the invention substantially as claims discussed above.
However, Brazile does not explicitly disclose:
 categorizing the plurality of webpage modules into the first subset and the second subset based at least in part on one or more characteristics associated with the call, the first module data, the second module data, or any combination thereof, wherein transmitting the first and second responses is based at least in part on the categorizing.
Wexler discloses a system for generating templates from webpages comprising:
categorizing the plurality of webpage modules into the first subset and the second subset based at least in part on one or more characteristics associated with the call, the first module data, the second module data, or any combination thereof, wherein transmitting the first and second responses is based at least in part on the categorizing (paragraphs col. 8, lines 25-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brazile by incorporating or implementing a model data in combination with a template document to generate a webpage associated with webpage code in a timely and efficient manner.            
As per claims 7 and 14, Brazile discloses:
wherein the one or more characteristics comprises a relative order in which the first and second module data are to be displayed by the client device, payload sizes of the first and second module data, retrieval durations of the first and second module data, historical data associated with a plurality of calls received from the client device, or any combination thereof (paragraphs 0028 and 0029).
As per claims 8 and 15, Brazile discloses the invention substantially as claims discussed above.
However, Brazile does not explicitly disclose:
categorizing the plurality of webpage modules into the first subset and the second subset based at least in part on one or more webpage viewing durations associated with a plurality of calls received from the client device, wherein transmitting the first and second responses is based at least in part on the categorizing.
Wexler discloses a system for generating templates from webpages comprising:
categorizing the plurality of webpage modules into the first subset and the second subset based at least in part on one or more webpage viewing durations associated with a plurality of calls received from the client device, wherein transmitting the first and second responses is based at least in part on the categorizing (paragraphs col. 8, lines 25-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brazile by incorporating or implementing a model data in combination with a template document to generate a webpage associated with webpage code in a timely and efficient manner.            

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
October 7, 2022